DETAILED ACTION
Status of Application
	Receipt of the Claim set, filed on 5/5/2021 is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Response
Applicant’s election without traverse of Group I, claims 1-10 and 16, in the reply filed on 2/24/2022 is acknowledged.
The restriction requirement is still deemed proper and is therefore made FINAL.
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 1-10 and 16 are included in the prosecution.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonnafous et al. (FR2885296A1 machine translation) hereinafter Bonnafous.
 	Regarding claim 1, Bonnafous is drawn to antioxidant properties, anti-oxygenated free radicals and consequently anti-rheumatic stiffness of the pulp and almond oils of Astrocaryum vulgare. The applications of these properties relate to the animal and human health sector, in the prevention or treatment of damage caused by free oxygenated species, in the pharmaceutical, nutraceutical, cosmetic, cosmeceutical and dermocosmetic fields (abstract).
 	Bonnafous discloses the antioxidant, anti-oxygenated free radicals and antirheumatic stiffness properties of the pulp and almond oils of Astrocaryum vulgare. The applications of these properties relate to the field of cosmetics (pg. 1, ln 15-19)
 	Bonnafous discloses use in topical form of astrocaryum vulgare oil to fight against environmental damage and age related damage to the skin of the face, neck and hands. Actives should be present in a concentration range of 0.1% to 60%. The whole oil or the extracts containing the pulp oil antioxidants can be encapsulated after isolation of the unsaponifiable fractions, in cyclodextrins or Kleptose [type alpha, beta, gamma, Hydroxypropyl-f3cyclodextrins (HP)]. This vectorization not only allows protection of the active principle, as well as a gradual diffusion within the skin, but also other essential characteristics: the cosmetic touch (by simple massage, the microparticles melt into the skin without leaving any traces ), biodegradability (the constituents of the microparticles are sensitive to enzymes naturally present in the skin, which gradually degrade them), .
 	
Claim Rejections – 35 U.S.C. 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnafous et al. (FR2885296A1 machine translation) hereinafter Bonnafous as applied to claim 1 above and further in view of Polezel (US20030147976A1).
	The teachings of Bonnafous are disclosed above.
 	Regarding claim 2, Bonnafous does not explicitly disclose crude oil of Astrocaryum.
 	However, Polezel is drawn to natural or purified lipids or fats extracted from the fruit of a palm tree of the genus Astrocaryum, for increasing dermic and/or capillary hydration; The palm fats of may be used in hygiene products, cosmetics and 
 	Polezel discloses the fruits of the palm tree of the genus Astrocaryum have two parts—pulp and seeds—from which it is possible to obtain crude oils and fats by cold extraction, e.g., using hydraulic or continuous screw presses (expellers), or also by the traditional extraction method using boiling water and removing the oil or floating fat. The pulp may be processed dry or wet. Crude fat from the fruit of the palm tree of the genus Astrocaryum can be obtained by cold pressing. The seed of the fruit is composed by a hard wooden shell and an inner almond that is removed after the shells are broken. The whole almond, either broken or ground, is subject to a cold extraction process in hydraulic or continuous screw presses (expellers), or further by the traditional extraction method using boiling water and removing the oil or floating fat, thus obtaining the crude fat. The crude fat then can be refined to obtain the fats of the present invention. [0010-0011].
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Bonnafous, to comprise the crude oil of Astrocaryum, as previously disclosed by Polezel, and arrive at the instant invention.
 	One of ordinary skill in the art would have been motivated to do so because Bonnafous and Polezel are both in the field of cosmetic compositions comprising Astrocaryum oil, and Polezel discloses obtaining crude oils and fats from Astrocaryum [0011], wherein the material palm fats extracted may be used in cosmetics products [0002]. One of ordinary skill in the art would have had a reasonable expectation of success in making the composition as disclosed by the combined teachings of Bonnafous and Polezel, by applying a known technique to a known product ready for improvement to yield predictable results.

 	Regarding claims 3-10 and 16, Bonnafous discloses the composition of claim 1 as disclosed above. Polezel discloses obtaining crude oils and fats from Astrocaryum [0011], wherein the material palm fats extracted may be used in cosmetics products [0002].
 	Bonnafous discloses Unsaturated fatty acids have a building role of membrane phospholipids, a role of cellular mediators and an energetic role. They allow the skin to retain its resistance and elasticity and thereby prevent skin aging. Pulp oils contain nearly 70% oleic acid, and linoleic and linolenic acids. These essential fatty acids help nourish and moisturize the skin, thus fighting against skin dryness which promotes the appearance of wrinkles (pg 4, ln 155-159). Bonnafous discloses the oil extract contains
very low cholesterol: traces, (3-sitosterol: 196-260 ppm, campesterol: 60-80 ppm, stigmasterol: 46-62 ppm, fucosterol: 196-260 ppm. Analysis of tocopherols: 41-45 mg/Kg on total oil (pulp + almond), tocotrienols: 55-59 mg/Kg almond oil, Carotenoids: 28% pulp oil, 13% almond oil. Cycloarthenol: 61.4% and Lanosta-8,24-diene beta-ol + 24methylenecycloarthanol: 38.6%. These compounds exhibit curative actions in dermocosmetics and are directly related to sun protection and maintenance of tissue integrity. The constituent amino acids of Astrocaryum vulgare almond meal were analyzed by thin layer chromatography on cellulose on an aluminum foil support, the solvent used is butanol, acetic acid, water (70, 18, 12; v% ) the developer: 1% ninhydrin in acetone. Glutamic acid is predominant (30%), then arginine (15%), aspartic acid (10%), leucine and glycine (5%), serine, phenylalanine, alanine, serine, proline (4%). The other amino acids are in lower quantity. This balance makes it possible to use almond cakes in human and animal health and in cosmetics. (pg. 5, ln 164-176).

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/QUANGLONG N TRUONG/Examiner, Art Unit 1615